Citation Nr: 0423472	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  94-21 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), prior to November 17, 
1998.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, attorney 
at law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which granted service connection for 
PTSD, with a 30 percent evaluation, effective in July 1992.  
A May 1995 decision by a VA Hearing Officer assigned a 50 
percent evaluation, effective in March 1993.  

In a March 2003 decision, the Board reopened a claim for 
service connection for a low back disorder; assigned a 100 
percent evaluation for PTSD, effective November 17, 1998; and 
denied an evaluation in excess of 50 percent for PTSD prior 
to November 17, 1998.  The veteran appealed the denial of the 
evaluation in excess of 50 percent for PTSD, prior to 
November 17, 1998, to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2004, the Secretary of VA 
and the veteran's attorney submitted a Joint Motion For 
Partial Remand.  The parties noted that a remand of the issue 
of entitlement to an evaluation in excess of 50 percent for 
PTSD, prior to November 17, 1998, was necessary because the 
Board's March 2003 decision did not provide adequate reasons 
and bases.  In addition, the Board had failed to comply with 
the duty to assist the veteran develop his claim.  
Specifically, VA failed to obtain an opinion, during a 
January 2002 VA examination, as to the severity of the 
veteran's PTSD prior to November 1998.  VA also failed to 
obtain and associate with the claims file certain VA 
treatment records referred to by the January 2002 VA 
examination report.  The motion also provided that on remand 
the Board should ensure compliance with the notice provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) codified, in pertinent 
part, at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  

In a March 2004 order, the Court granted the parties' joint 
motion, vacated that part of the Board's March 2003 decision 
that denied an evaluation in excess of 50 percent for PTSD 
prior to November 17, 1998, and remanded the case to the 
Board for readjudication of the claim consistent with the 
considerations discussed in the motion.  

The Board observes that the Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2)(ii)(2002), which permitted the Board "to provide 
the [VCAA duty to notify] notice required by 38 U.S.C. 
[§] 5103(a)" and "not less than 30 days to respond to the 
notice."  The Federal Court found that section 
19.9(a)(2)(ii) was contrary to 38 U.S.C. § 5103(b) (West 
2002), which provides the claimant one year to submit 
evidence.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Court's Order, the Federal Circuit decision, 
and the General Counsel precedent opinion noted above, and 
because no further guidance or regulatory direction has been 
issued to implement them, the Board believes that the most 
appropriate action is to remand the veteran's claim to the RO 
so that the veteran can be provided with the appropriate 
notice under the VCAA, to include what he must show to 
prevail in this claim, what information and evidence he is 
responsible for, and what evidence VA must secure.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  

The Board also observes that the veteran's attorney submitted 
additional evidence in August 2004 in support of a 70 percent 
evaluation for PTSD, since April 1992, and in support of a 
total disability rating based on individual unemployability 
(TDIU), for the period from April 1992 through October 1998, 
based on PTSD and a back condition.  The veteran's attorney 
stated that the veteran did not waive initial adjudication of 
the new evidence by the RO unless the Board was able to grant 
the TDIU claim.  

The Board finds that the contentions regarding entitlement to 
a TDIU from April 1992 to October 1998 constitute a new 
claim.  As the RO has not developed or adjudicated this new 
claim, it is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In view of the foregoing, this case is REMANDED for the 
following action: 

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159 (2003).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to his claim for an evaluation in excess 
of 50 percent for PTSD prior to November 
17, 1998 of the impact of the 
notification requirements on the claim.  
The appellant should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

2.  The RO should associate with the 
claims file records of the VA treatment 
(PTSD treatment records from Dr. Barnard, 
a VA psychiatrist) referred to in the 
January 2002 VA examination report.  

3.  The RO is requested to return the 
veteran's claims file to the VA examiner 
who conducted the January 2002 
examination.  The examiner is requested 
to review the relevant evidence in the 
veteran's claims file, including medical 
evidence dated prior to November 17, 
1998.  The examiner is asked to 
specifically address the severity of the 
veteran's PTSD prior to November 1998, 
and assign an Axis V Global Assessment of 
Functioning (GAF) score for that period.  
The examiner is asked to provide a 
rationale for any opinion expressed.  If 
the examiner is unable to provide an 
opinion without resort to speculation, he 
or she should so indicate.

If the examiner who conducted the January 
2002 VA examination is unavailable, 
another VA psychiatrist should review the 
claims file (including the March 2004 VA 
examination report ), answer the above 
question, and provide a rationale for any 
opinion expressed.  If the examiner is 
unable to provide an opinion without 
resort to speculation, he or she should 
so indicate.

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above and that set forth in the Joint 
Motion For Partial Remand, is required.  
If further action is required, the RO 
should undertake it before further 
adjudication of the claim.  

5.  Then, the RO should readjudicate the 
claim for entitlement to an evaluation in 
excess of 50 percent for PTSD, prior to 
November 17, 1998, to include 
consideration of the additional evidence 
submitted in August 2004.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

